EXAMINER’S AMENDMENT

An examiner’s amendment to correct obvious errors appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.	In line 1 of claim 6, the status identifier has been changed from “Withdrawn, Currently Amended” to - - Currently Amended - - .

2.	In line 1 of claim 7, the status identifier has been changed from “Withdrawn” to - - Previously Presented - - .

Claims 1-2, 5-17, and 20-22 are allowed.

The replacement drawing sheets are approved.  Objections to the drawings have been overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn					/MILTON NELSON JR/August 2, 2021                                  Primary Examiner, Art Unit 3636